Name: 2007/474/EC: Commission Decision of 4 July 2007 on the allocation to Portugal of additional days at sea within ICES Divisions VIIIc and IXa excluding the Gulf of Cadiz (notified under document number C(2007) 3186)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  international law;  Europe
 Date Published: 2007-07-07

 7.7.2007 EN Official Journal of the European Union L 179/53 COMMISSION DECISION of 4 July 2007 on the allocation to Portugal of additional days at sea within ICES Divisions VIIIc and IXa excluding the Gulf of Cadiz (notified under document number C(2007) 3186) (Only the Portuguese text is authentic) (2007/474/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 41/2007 of 21 December 2006 fixing for 2007 the fishing opportunities and associated conditions for certain fish stocks and groups of stocks, applicable in Community waters and for Community vessels in waters where catch limitations are required (1), and in particular point 9 of Annex IIB thereto, Whereas: (1) Point 7 of Annex IIB to Regulation (EC) No 41/2007 specifies the maximum number of days on which Community vessels of an overall length equal to or greater than 10 meters carrying on board trawls of mesh sizes equal to or larger than 32 mm, gill nets of mesh size equal to or larger than 60 mm or bottom longlines may be present within ICES Divisions VIIIc and IXa excluding the Gulf of Cadiz as defined in point 1 of Annex IIB from 1 February 2007 to 31 January 2008. (2) Point 9 of Annex IIB enables the Commission to allocate an additional number of days at sea on which a vessel may be present within the geographical area when carrying on board such fishing gears, on the basis of permanent cessations of fishing activities that have taken place since 1 January 2004. (3) On 10 October 2006, 14 November 2006 and 12 March 2007, Portugal submitted data demonstrating that vessels, which have ceased activities since 1 January 2004 deployed respectively 9,61 % of the fishing effort deployed in 2003 by Portuguese vessels present within the geographical area and carrying on board trawls of mesh size equal to or greater than 32 mm, 6,75 % of the fishing effort deployed in 2003 by Portuguese vessels present within the geographical area and carrying on board gill nets of mesh size equal to or greater than 60 mm and 14,12 % of the fishing effort deployed in 2003 by Portuguese vessels present within the geographical area and carrying on board bottom longlines. (4) In view of the data submitted and having regard to the method of calculation laid down in point 9.1 of Annex IIB, 21 additional days at sea for vessels carrying on board gears of groupings 3(a), 15 additional days at sea for vessels carrying on board gears of groupings 3(b), and 30 additional days at sea for vessels carrying on board gears of groupings 3(c) should be allocated to Portugal for the period from 1 February 2007 to 31 January 2008. (5) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION Article 1 1. The maximum number of days on which a fishing vessel flying the flag of Portugal and carrying on board fishing gear, mentioned in points 3(a) of Annex IIB to Regulation (EC) No 41/2007 and not subject to any of the special conditions listed in point 7.1 of that Annex may be present in ICES Divisions VIIIc and IXa excluding the Gulf of Cadiz, as laid down in Table I of that Annex, shall be amended to 237 days per year. 2. The maximum number of days on which a fishing vessel flying the flag of Portugal and carrying on board fishing gear mentioned in points 3(b) of Annex IIB to Regulation (EC) No 41/2007 and not subject to any of the special conditions listed in point 7.1 of that Annex may be present in ICES Divisions VIIIc and IXa excluding the Gulf of Cadiz, as laid down in Table I of that Annex, shall be amended to 231 days per year. 3. The maximum number of days on which a fishing vessel flying the flag of Portugal and carrying on board fishing gear mentioned in points 3(c) of Annex IIB to Regulation (EC) No 41/2007 and not subject to any of the special conditions listed in point 7.1 of that Annex may be present in ICES Divisions VIIIc and IXa excluding the Gulf of Cadiz, as laid down in Table I of that Annex, shall be amended to 246 days per year. Article 2 This Decision is addressed to the Portuguese Republic. Done at Brussels, 4 July 2007. For the Commission Joe BORG Member of the Commission (1) OJ L 15, 20.1.2007, p. 1.